John Simmons, the petitioner, being imprisoned under a judgment of the county court of Okfuskee county for a violation of the prohibition law, has applied to this court for a writ of habeas corpus to the end that he be discharged.
His contention is that the county court was without jurisdiction to try him, and that the judgment of conviction *Page 382 
rendered against him is void, for the reason that the information upon which the prosecution was based was not verified. This presents the same question just determined by this court in case No. A-817, Ex parte Tom Talley, 4 Okla. Crim. 398, 112 P. 36, and decision in that case is controlling here. The petitioner's imprisonment, therefore, is not illegal.
The writ of habeas corpus heretofore issued will be discharged, and the petitioner will be remanded to the custody of the sheriff of Okfuskee county, that he may execute the judgment of the county court.